DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.   This office action is in response to the Office’s communication of December 9, 2020.  Claims 1-20 are pending and have been examined. 


Allowable Subject Matter
2.	Claims 1-20 are allowed.

3.	The following is an examiner’s statement of reasons for allowance for the Claims.
4.	The claimed invention relates to electric power messaging and settlements, and more particularly, to advanced energy settlements, messaging, and applications for electric power supply, load, and/or curtailment and data analytics associated with the same.
5.	Claim 1 recites “a server platform communicatively connected to an electric power grid, and at least one distributed computing device in network communication with the server platform.”  The claimed system must be interpreted as positively including the “at least one distributed computing device”, or else it would be ineligible under 35 U.S.C. 101 as being directed to software per se.
6.	The closest prior art of record is US Pub No. 2011/0137763 A1 to Aguilar, US Pub No. 2016/0055507 A1 to Patil, and US Pub No. 2012/0310760 A1 to Phillips et al..

 

8.	Patil discloses forecasting energy usage data for one or more markets, including providing energy variable input data for one or more energy variables, transforming the energy variable input data using functions of the energy variable input data to generate transformed functions, modeling the transformed functions as one or more time series models, the time series models representing energy usage over time and energy usage predictions, and generating forecasted energy usage data based on the one or more time series models for management of one or more energy resources.  
9.	Betts discloses an integrated energy management system for managing thermal and electrical energy in a fuel cell coupled refrigeration system..  
10.	Examiner cites pertinent non patent literature are as follows:   “Energy Management Systems: State of the Art and Emerging Trends`, Aman Saima, Simmhan Yogesh, Prasanna Viktor (hereinafter Aman) 2013 January, IEEE Communications Magazine, “Management and Control of Domestic Smart Grid Technology, Molderink Albert, Bakker Vincent, Bosman Maurice, Hurink Johann, Smith Gerard (hereinafter Molderink), 2010 September, IEEE Transactions on Smart Grid Vol. 1 No. 2; “Autonomous Appliance Scheduling for Household Energy Management”, Adika Christopher, Wang Lingfend (hereinafter Adika) 2014 March, IEEE Transactions on Smart Grid Vol. 1 No. 2.                                                                                                                                                                                                      
11.	Aman discloses Energy Management systems, applications, and frameworks. We define a set of requirements for Energy Management systems and evaluate several EM systems in this context. 
12.	Molderink examines emerging new technologies like distributed generation, distributed storage, and demand-side load management and how they willchange the way we consume and produce energy
13.	Adika discloses smart systems that will autonomously schedule household energy management without the prompting of the customers.
14.	The instant application is distinguished from the prior art that is cited.  The cited patent and NPL literature fails to disclose, suggest or render obvious in combination the steps of 
“build a power model for the electric power grid by dragging and dropping grid element modules via the at least one interactive GUI based on the real-time energy usage data from the multiplicity of the grid elements, historical data of the multiplicity of the grid elements, and current environment of the electric power grid” 
control a participation of at least one of the multiplicity of grid elements based on the predictive energy consumption data via the at least one interactive GUI; 
perform energy financial settlements for the participation of the at least one of the multiplicity of grid elements based on real-time market information and revenue grade metrology data for the at least one of the multiplicity of grid elements in real time or near real time; and
transmit the predictive energy consumption data, control information for the participation of the at least one of the multiplicity of grid elements, and energy settlement data to the at least one distributed computing device for displaying the predictive energy consumption data, the control information for the participation of the at least one of the multiplicity of grid elements, and the energy settlement data via the at least one interactive GUI, 
As recited in independent claim 1.  

Applicant flied a terminal disclaimer on 12/9/20 to keep the instant case together with it’s parent case, 10475138.
 15.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30 am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3692